DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of Group I, Claims 1 – 10 in the reply filed on 5/10/2022 is acknowledged. Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. 

Claim Rejections - 35 USC § 112
3.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “A composition for calendaring comprising”…”(b) a plasticizer”, and then the claim recites “wherein the plasticizer is present in the composition in the range of from 0 wt% to about 40.0 wt%”. At an amount of 0 wt% the plasticizer would not be present in the composition. As such, the claim is indefinite because it is unclear whether the plasticizer is required in the composition. There is similar language regarding the processing aid. Furthermore, claim 3 also includes a range of from 0 wt% for the plasticizer and this claim is rejected for the same reasons as set forth above. 
Additionally, claim 1 recites the limitation “the second heat cycle” in lines 21-22. There is insufficient antecedent basis for this limitation in the claim. The claim is thereby considered indefinite and is rejected.	Claims 2-10 are rejected because they are dependent on a rejected base claim.

Claim Analysis
5.	Summary of Claim 1:
A composition for calendering comprising

(a) a cellulose ester comprising 

(i) a plurality of (C2-5)alkanoyl substituents; and 

(ii) a plurality of hydroxyl substituents, wherein the degree of substitution of the hydroxyl substituent ("DSOH") is in the range of from about 0.3 to about 1.0; 

(b) a plasticizer; 

(c) a roll release agent; and 

(d) a processing aid, 

wherein the plasticizer is present in the composition in the range of from 0 wt % to about 40.0 wt % based on the total weight of the composition, 

wherein the roll release agent is present in the composition in the range of from about 0.1 wt % to about 2.0 wt % based on the total weight of the composition, 

wherein the processing aid is present in the composition in the range of from about 0 wt % to about 6.0 wt % based on the total weight of the composition, 

wherein the cellulose ester has a glass transition temperature from about 800C to about 2000C, 

wherein the percent crystallinity of the cellulose ester obtained from the second heat cycle is less than about 20.0 wt %, wherein the percent crystallinity from the second heat cycle is obtained according to 286127US02 ASTM D3418 assuming an enthalpy of melting of 14 cal/g for the cellulose esters.

 



Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WO 2015/098491 A1 as listed on the IDS dated 6/24/2019).
	Regarding claims 1, 3-4 and 6-7, Suzuki teaches a cellulose-ester film, wherein the film is formed by a method of forming a film in a state where the composition is sandwiched between two rolls [0349] such as a calender method [0189] thereby reading on the “composition for calendaring”, wherein the film comprises a cellulose acetate having an acetyl-group substitution in the 2.1-2.6 range, which equates to a hydroxyl substitution from 0.4 to 0.9 (claim 1) thereby reading on the claimed range of from about 0.3 to about 1.0, wherein the cellulose ester composition comprises cellulose acetate proponiate thereby reading on the (a) as required by the instant claim, wherein the film further comprises a release agent [0324] thereby reading on the (c) as required by the instant claim, wherein the values of components (b) and (d) can be 0 and as such are not required to be present in the composition for instant claims 1 and 3.
	Suzuki is silent regarding the amount of the (c) roll release agent and is further silent on the glass transition temperature of the cellulose acetate and the percent crystallinity of the cellulose acetate obtained from the ASTM method D3418. Regarding claim 4, Suzuki are further silent still on the melt viscosity. 
	The amount of the roll release agent will affect the processability of the final film product. Therefore, the amount of roll release agent can be optimized to reach the desired release properties during processing via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
	The properties of glass transition and crystallinity are functions of the cellulose acetate composition and the processing conditions of forming the film. The mechanical property of melt viscosity in claim 4 is a function of the composition. Suzuki teaches the same cellulose acetate composition and the same calendering process as required by the instant claim as set forth in the rejection above. Therefore, the properties of glass transition temperature and crystallinity in the cellulose acetate and the melt viscosity of the composition of Suzuki are expected to be the same glass transition and crystallinity and melt viscosity as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
	Regarding claim 2, Suzuki teaches a plasticizer in an amount of from 1 to 15% by mass [0130].
Suzuki and the claims differ in that Suzuki does not teach the exact same proportions for the plasticizer as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Suzuki (1 to 15% by mass) overlap the instantly claimed proportions (1-40 wt%) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference MPEP 2144.05.
Regarding claim 5, Suzuki does not particularly teach the composition is capable of being calendered at the temperature range as required by the instant claim.
However, the recitation “capable of being calendered” is considered to be an intention to use. 
Case law has held that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex Parte Masham, 2 USPQ2d 1647 (1987). The composition of Suzuki satisfies the claimed structural limitations as set forth in the rejection above. As such, the composition of Suzuki is considered to be capable of being calendered as set forth in the instant claim 5.
Regarding claim 8, Suzuki teaches the cellulose resin is used with other resins, such as acrylic resins [0081] wherein the acrylic resin has rubber elasticity [0273] thereby reading on the processing aid as required by the instant claim.
Regarding claim 9, Suzuki teaches the film comprises a release agent [0324], a plasticizer in an amount of from 1 to 15% by mass [0130] thereby reading on the claimed range of from 5.0 wt% to about 25.0 wt% and a processing stabilizer in an amount of from 1 ppm to 1.0% by mass [0182-0183].
Suzuki is silent regarding the amount of the (c) roll release agent.
	The amount of the roll release agent will affect the processability of the final film product. Therefore, the amount of roll release agent can be optimized to reach the desired release properties during processing via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
Suzuki and the claims differ in that Suzuki does not teach the exact same proportions for the processing aid as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Suzuki (1 ppm to 1% by mass) overlap the instantly claimed proportions (1 -3 wt%) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference MPEP 2144.05.
	Regarding claim 10, Suzuki teaches a film thereby reading on the calendered article (Title).

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763